DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/8/2021 is acknowledged.
Claims 18 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2021.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is objected to because the phraseology is not consistent with that of claim 1, as claim 1 refers to ‘identifying’ the site, whereas claim 3 refers to ‘locating’ the site. The claims should be amended to employ consistent terminology throughout in order to avoid undue confusion over the scope of the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 and 14 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear if “utilizing an optoacoustic stimulus and detector at the identified site and measuring blood oxygenation in venous blood carried by the blood vessel at the identified site using the optoacoustic stimulus and detector” attempt to set forth two different method steps, or if the claim intends that the “utilizing” is the “measuring” step. If the “utilizing” and the “measuring” step are two different steps, it is unclear how the “optoacoustic stimulus and detector” must be ‘utilized’ in addition to the claimed measuring. For the purposes of examination, the limitation will be interpreted as intending “utilizing an optoacoustic stimulus and detector at the identified site  to measure blood oxygenation in venous blood carried by the blood vessel at the identified site .”
	Claim 3 is indefinite because there is insufficient antecedent basis for “the optoacoustic probe.” Claim 1 has recited an “optoacoustic stimulus and detector,” rather than an “optoacoustic probe.” It is unclear if the “optoacoustic probe” is the “optoacoustic stimulus and detector,” or some other structure. For the purposes of 
	Claim 5 is indefinite because it appears to contradict the limitations of claims 1 and 4. Claim 5 requires that the “the ultrasound locating and optoacoustic measuring are performed simultaneously and continuously,” but claim 1 has set forth that the locating is performed first and the measuring is performed subsequently. Similarly, claim 4 has set forth that “once the blood vessel of interest is located with the ultrasound probe, optoacoustic stimulation is delivered and measurements are performed with the optoacoustic detector.” It is unclear how method steps that are performed one after another (i.e., locating “first” and measuring “subsequently” in claims 1 and 4) may be performed simultaneously. 
	Claim 14 is indefinite because it is unclear how the “housing,” in particular, “directs an axis of the ultrasound probe and an axis of the optoacoustic probe in parallel.” It is unclear what structural feature or features of the housing cause(s) the intended result of ‘directing the axes in parallel’ to be achieved. Applicant’s specification does not disclose any details of how the housing performs the function of directing axes as recited, but merely states that the “housing may directs an axis of the ultrasound probe and an axis of the optoacoustic probe in parallel or at an angle to each other” in [0014] (as published). Those of ordinary skill in the art would not understand the structure of the claimed housing or how it provides the intended result of ‘directing the axes in parallel.’ For the purposes of examination, any housing that does not prevent the axes from being parallel will be interpreted as performing the claimed ‘directing’ function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record from IDS filed 6/11/2020, hereinafter “Petrov”).
	Regarding claim 1, Petrov shows a method for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel comprising: first identifying a site for monitoring the blood vessel using an ultrasound probe (ultrasound probe, pg. 89430Y-1, section 2: Materials and methods, 2nd par), and subsequently utilizing an optoacoustic probe (optoacoustic system, pg. 89430Y-1, section 2: Materials and methods, 3rd par) comprising a stimulus and detector at the identified site to measure blood oxygenation in venous blood carried by the blood vessel at the identified site (“optoacoustic system … to measure in real time blood oxygenation in the internal jugular vein,” abstract; “used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-1, section 2: Materials and methods, 2nd par).
	Regarding claim 2, Petrov discloses the claimed invention substantially as noted above. Petrov further shows the blood vessel is the internal jugular vein (abstract: “optoacoustic system … to measure in real time blood oxygenation in the internal jugular vein”).

s 10 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck et al. (US 2008/0071172, of record from IDS filed 6/11/2020, hereinafter “Bruck”).
	Regarding claim 10, Bruck shows a patient interface comprising a holder (attachment 3, [0090] and fig. 1A; “adapted to be adjacent to a bodily area,” [0092]) that is dimensioned to securely hold an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and an optoacoustic probe (combination of (i) fiber 6, [0090] and fig. 1A, and (ii) opto-acoustic signal receivers, [0092]). 
Examiner notes that the device of claim 10 does not comprise an ultrasound probe or an optoacoustic probe. Regarding the functional language of claim 10, applicant is reminded that recitation of intended use or functional language in a claim to a device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or recited functions, then it meets the claim. In this case, the patient interface of Bruck is at least physically capable of being used “for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel,” as recited in the claim’s preamble. Moreover, the patient interface of Bruck is at least physically capable of being used with an optoacoustic probe that is “subsequently applied to a site on a patient,” as evidenced by [0100] - [0103], which discusses optoacoustic measurement of blood oxygenation (step 3, [0103]) after obtaining an ultrasound image (step 1, [0101]). Further, the patient interface of Bruck is at least physically capable of being used at a site “where the ultrasound probe is able to detect a major vein and the optoacoustic probe is able to detect blood oxygenation in the detected major vein.” The patient interface of Bruck therefore meets the claim. 
Regarding claim 11, Bruck shows an apparatus comprising a housing (attachment 3, [0090] and fig. 1A). 
Examiner notes that the device of claim 11 does not comprise an ultrasound probe, an optoacoustic probe, or a light source. Regarding the functional language of claim 11, applicant is reminded that recitation of intended use or functional language in a claim to a device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or recited functions, then it meets the claim. In this case, the housing of Bruck is at least physically capable of being used “for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel,” as recited in the claim’s preamble. Moreover, the housing of Bruck is dimensioned such that the housing is at least physically capable of securely and simultaneously holding an ultrasound probe, an optoacoustic probe, and a light source for generating optoacoustic waves at a site on a patient, as evidenced for example, by the disclosure that the attachment simultaneously holds ultrasound probe 2 and fiber 6 ([0090] and fig. 1A), and opto-acoustic signal receivers ([0092]). Further, the housing of Bruck is at least physically capable of being used at a site “where the ultrasound probe is able to detect a major vein and the optoacoustic probe is able to detect blood oxygenation in the detected major vein.” The housing of Bruck therefore meets the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of George et al. (US 2010/0022888 , hereinafter “George”). 
	Regarding claim 3, Petrov discloses the claimed invention substantially as noted above. As explained above in the art rejection of claim 1, Petrov shows that the site is located by first removably applying the ultrasound probe to locate the blood vessel followed by removal of the ultrasound probe and application of the optoacoustic probe (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-1, section 2: Materials and methods, 2nd par).
Petrov fails to show that applying the ultrasound probe comprises using a patient interface.
George discloses a transducer holder. George teaches applying an ultrasound probe using a patient interface (“transducer holder may be left in place while the transducer is removed … transducers may be fitted to the transducer holders only when required during the procedure,” [0056]; transducer 36 easily removed from the holder 20 when required, [0074] and figs. 2 - 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have applying the ultrasound probe comprise using a patient interface, as taught by George, in order to only have the transducer positioned against the patient’s tissue when required during the procedure, as suggested by George ([0056]).

Claims 4 and 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Bruck et al. (US 2008/0071172, of record from IDS filed 6/11/2020, hereinafter “Bruck”).
	Regarding claim 4, Petrov discloses the claimed invention substantially as noted above. As explained above in the art rejection of claim 1, Petrov shows that once the blood vessel of interest is located with the ultrasound probe, optoacoustic stimulation is delivered and measurements are performed with the optoacoustic detector (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-1, section 2: Materials and methods, 2nd par).
Petrov fails to show that the ultrasound probe and the optoacoustic stimulus and detector are mounted together in a holder.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and optoacoustic stimulus (fiber 6, [0090]) and detector (opto-acoustic signal receivers, [0092]) mounted together in a holder (attachment 3, [0090] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the ultrasound probe and the optoacoustic stimulus and detector be mounted together in a holder, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).
Regarding claim 7, the combined invention of Petrov and Bruck discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe to provide accurate probing from a specific depth in the blood vessel.
Bruck teaches an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe (“laser fiber 6 can be detached from attachment 3 and can be directed in different direction towards the area 36 that is imaged by the ultrasound,” [0119] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have an axis of the optoacoustic stimulus be adjusted at an angle with respect to an axis of the ultrasound probe, as taught by Bruck, in order to stimulate an optoacoustic response from any direction, as suggested by Bruck ([0119]).
In the combined invention of Petrov and Bruck, the adjustment of the angle is interpreted as being intended to provide, or at least capable of providing, “accurate probing from a specific depth in the blood vessel.” Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.I.
	Regarding claim 8, Petrov discloses the claimed invention substantially as noted above. 
Petrov fails to show that the ultrasound locating and optoacoustic measuring are performed using the same ultrasound probe.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches ultrasound locating and optoacoustic measuring are performed using the same ultrasound probe (opto-acoustic signal receivers may be ultrasound sensor array 32, [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the ultrasound locating and optoacoustic measuring be performed using the same ([0023]).

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Bruck as applied to claim 4 above, and further in view of Kanayama et al. (US 2005/0187471, hereinafter “Kanayama”). 
Regarding claim 5, the combined invention of Petrov and Bruck discloses the claimed invention substantially as noted above.
Petrov fails to show that the ultrasound locating and optoacoustic measuring are performed simultaneously and continuously.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches ultrasound locating and optoacoustic measuring performed simultaneously and continuously (“light irradiation and acoustic wave detection in photoacoustic scanning … performed simultaneously with ultrasonic wave transmission and echo reception in ultrasonic scanning,” [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Bruck to have the ultrasound locating and optoacoustic measuring be performed simultaneously and continuously, as taught by Kanayama, in order to remove the difference in acquisition timing between data, so that a moving measurement target moving can be measured more accurately, as suggested by Kanayama ([0098]).
Regarding claim 6, the combined invention of Petrov and Bruck discloses the claimed invention substantially as noted above.

Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches an axis of optoacoustic stimulus that is parallel to an axis of an ultrasound probe (figs. 3, 4A, 4B, 5: axes of optical fibers 71 are parallel to axes of electroacoustic conversion elements 54). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Bruck to have the axis of the optoacoustic stimulus be parallel to an axis of the ultrasound probe, as taught by Kanayama, in order to provide even illumination to the tissue region to be examined, to thereby improve signal quality by avoiding differences in measured optoacoustic signal intensity that are due to differences in illumination intensity rather than difference in tissue structure, as is understood in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov in view of Nakamura (US 2017/0143278).
	Regarding claim 9, Petrov discloses the claimed invention substantially as noted above. 
Petrov is not specific to the optoacoustic stimulus being provided with a pair of wavelengths selected from: 760 nm and 800 nm; 1064 nm and 800 nm; and 760 nm and 1064 nm.
Nakamura discloses an object information acquiring apparatus and a signal processing method. Nakamura teaches optoacoustic stimulus with wavelengths of 760 ([0059]; “the absorption spectrum in FIG. 2 shows, the inclination of the absorption spectrum of deoxy-hemoglobin and that of oxy-hemoglobin are different at wavelengths 760 nm and 800 nm,” [0088]; “two wavelengths: about 760 nm and about 800 nm, are used to acquire signals,” [0095]; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the optoacoustic stimulus be with wavelengths of 760 nm and 800 nm, as taught by Nakamura, in order to select proper wavelengths necessary to make use of the differences in absorption of deoxy-hemoglobin and oxy-hemoglobin to provide for accurate measurements, as suggested by Nakamura ([0088]).

Claims 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck in view of Asao et al. (WO 2016/051749, hereinafter “Asao”). 
Regarding claim 12, Bruck discloses the claimed invention substantially as noted above.
Bruck fails to show that the housing comprises a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient.
Asao discloses an object information acquiring apparatus. Asao teaches a housing that comprises a gel cavity (first space 131, [0076] and fig. 10) that is adapted to hold an acoustic gel (matching gel supplied to the first space 131, [0077]) that directly communicates a face of an ultrasound probe and face of an optoacoustic probe to a skin of a patient (“lower part of the space is open. When the photoacoustic measurement is performed, the opening at the lower part of the first space 131 … is closed by contacting the surface of the object 113,” [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Bruck to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 
Regarding claim 13, the combined invention of Bruck and Asao discloses the claimed invention substantially as noted above.
Bruck fails to show a gel fill tube that provides for filling and maintaining a fill of the gel cavity.
Asao teaches a gel fill tube that provides for filling and maintaining a fill of the gel cavity (duct to supply gel to the first space, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of Bruck to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to ensure an sufficient gel is available to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 
Regarding claim 14, the combined invention of Bruck and Asao discloses the claimed invention substantially as noted above. Bruck further shows that the housing directs an axis of the ultrasound probe and an axis of the optoacoustic probe in parallel (“combined pulse-echo ultrasound and optoacoustic signal having a shared probe … used for the standard, pulse echo, ultrasound imaging and for the acquisition of the ultrasound signals generated by the optoacoustic effect,” [0117] and figs. 2A - 2B - i.e., the axes used to acquire the ultrasound and optoacoustic signal acquisition are parallel, as the same detector array is used for ultrasound and optoacoustic signal acquisition).
Regarding claim 15, the combined invention of Bruck and Asao discloses the claimed invention substantially as noted above. Bruck further shows that the housing directs an axis of the ultrasound probe and an axis of the optoacoustic probe at an angle to each other (“combined pulse-echo ultrasound and optoacoustic signal having a shared probe … used for the standard, pulse echo, ultrasound imaging and for the acquisition of the ultrasound signals generated by the optoacoustic effect,” [0117] and figs. 2A - 2B - i.e., the angle is zero degrees, as the axes used to acquire the ultrasound and optoacoustic signal acquisition are parallel, as the same detector array is used for ultrasound and optoacoustic signal acquisition). 
Regarding claim 16, the combined invention of Bruck and Asao discloses the claimed invention substantially as noted above. Examiner notes that the device of claim 16 does not comprise a light source. The housing of Bruck is at least physically capable of being used to hold a light source selected from an optical parametric oscillator (OPO), laser diode, light emitting diode (LED), pulsed laser diode, dye laser, or solid state laser. The housing of Bruck therefore meets the claim, since the claimed apparatus does not actually comprise the light source.
Regarding claim 17, the combined invention of Bruck and Asao discloses the claimed invention substantially as noted above. Examiner notes that the device of claim 16 does not comprise an optoacoustic probe. The housing of Bruck is at least physically capable of being used to hold an optoacoustic probe that includes a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, capacitive micromachined ultrasonic transducers (CMUTs), and optically-based ultrasound detectors including interferometric detectors, optical beam deflecting detectors, pressure-sensitive optical elements. The housing of Bruck therefore meets the claim, since the claimed apparatus does not actually comprise the optoacoustic probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793